Citation Nr: 9916715	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-02 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran contends that he was exposed to Agent Orange 
during service and that his current peripheral neuropathy is 
due to that exposure.  He claims that he has had symptoms of 
peripheral neuropathy since 1966.

The evidence of record demonstrates that primary axonal 
sensorimotor peripheral neuropathy was first clinically 
reported in June 1996, following neurologic testing by the 
veteran's private physician, David M. Peeples, M. D.  In a 
letter dated later in June 1996 from Dr. Peeples to Tim 
Baker, M. D., it is noted that the veteran had chronic 
numbness and discomfort in his arms and legs, and that he was 
exposed to Agent Orange in Vietnam.  According to Dr. 
Peeples, the veteran reported that he had had symptoms in 
1987 involving numbness in his arms and legs and was told 
that he had a "viral infection."

A letter dated in July 1996 from Dr. Baker notes that the 
veteran had had recurrent difficulties with chronic numbness 
and discomfort in his arms and legs and his first symptoms 
developed in 1987.  Dr. Baker further noted that the veteran 
had undergone motor nerve conduction studies that confirmed 
that he had a primary axonal sensory motor peripheral 
neuropathy.

In the veteran's August 1996 application form for service 
connection for peripheral neuropathy, he indicated that he 
received no treatment during service for peripheral 

neuropathy.  He further noted that he had received treatment 
for peripheral neuropathy from Dr. Baker since February 1996, 
and from Dr. Peeples since June 1996.

A letter dated in August 1997 from Dr. Baker notes that the 
veteran was his patient and had had recurrent difficulties 
with chronic numbness and discomfort in his arms and legs.  
It was further noted that the veteran reported that he first 
began having problems with this in 1967 prior to discharge 
from the military.  Dr. Baker also noted that the veteran 
sought medical attention in 1969 for this problem.  Dr. Baker 
again noted that the veteran had undergone motor nerve 
conduction studies that confirmed that he had primary axonal 
sensory motor peripheral neuropathy.

In another letter from Dr. Baker, dated in May 1998, he 
commented that tests demonstrated that the veteran had 
primary axonal neuropathy of the lower extremities, that the 
veteran had symptoms consistent with this disorder dating to 
1967, that the veteran was exposed to Agent Orange, that the 
veteran's neuropathic symptoms occurred shortly after Agent 
Orange exposure and persisted to the present, and that there 
was no other cause to explain the veteran's neuropathy.  
Based upon these facts, Dr. Baker provided his medical 
opinion that, "with a reasonable degree of medical 
certainty, [the veteran's] symptoms relate to agent orange 
exposure."

The May 1998 statement from Dr. Baker, noted above, 
establishes that the veteran's claim is well grounded.  
However, it appears that Dr. Baker's opinion is based on 
history provided by the veteran rather than upon a review of 
the pertinent medical records.  The record reflects that the 
veteran has not been provided a VA examination for the 
purpose of determining the etiology of his peripheral 
neuropathy.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought on 
appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In addition, a review of the veteran's service medical 
records indicates that he underwent a separation examination 
in October 1967.  However, a separation examination report is 
not included in the veteran's service medical records.  
Another request for all of the veteran's service medical 
records, in particular his separation examination dated in 
October 1967, should be made.

Further, as noted above, in Dr. Baker's August 1997 letter, 
he stated that the veteran sought medical attention in 1969 
for his neuropathic symptoms.  However, it appears that the 
veteran has not identified or submitted any medical records 
of treatment in 1969.  The veteran should be notified to 
identify or submit such records.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, to include information pertaining 
to the health care provider who treated 
or evaluated him for pertinent symptoms 
in 1969.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any treatment 
records identified by the veteran that 
have not been obtained previously.

2.  The RO should submit another request 
for all of the veteran's service medical 
records, in particular, for his 
separation examination report.  Any 
additional records must be associated 
with the claims file.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a VA examination by a 
neurologist to determine the nature, 
extent, and etiology of his neurologic 
disability.  All indicated tests and 
studies should be performed.  Any 
indicated consultations should also be 
scheduled.  The claims file must be made 
available to the examiner so that the 
relevant medical history my be reviewed.  
With respect to any peripheral neuropathy 
found to be present, the examiner should 
render an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to symptoms 
manifested by the veteran during service 
or to Agent Orange exposure in service.  
The rationale for all opinions expressed 
should be explained.

4.  After the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
disposition warranted.  The veteran need take no action until 
he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


